OPINION OF THE COURT BY
GALBRAITH, J.
The appellant, a shareholder in a Hawaiian corporation, appointed a third party his agent, or proxy, to act and vote1 for him at a designated meeting of the stockholders of the corporation. The appointment was in writing and in form bore some resemblance to a power of attorney but was not under seal or acknowledged. It was headed “Stockholder’s proxy.” The Treasurer of the Territory, ruled, that this writing was a power of attorney and subject to a stamp- duty of $1.00 under Section 941, O. L. The appellant being dissatisfied with this ruling paid the duty and perfected an appeal to- this court as provided in Sec. 931, O. L.
This appeal presents for construction one of the provisions of the statute providing for stamp duties on certain written instruments (Chapter 64,- O. L.). The'first section of this statute reads: “.From and after the coming into operation of this Act, there shall be due and payable'to the Government in respect of the several deeds, documents, and instruments mentioned and spec*183ified in the schedule hereunder written, the several sums of money for stamp duty set forth in said schedule.” (Sec. 918, C. L.)
One item of the schedule-, and the one under which the written instrument given by the appellant was taxed, is as follows:
“Power of attorney..............................$1.00”
(Sec. 941, O. L.)
“It is a general-rule,” says Hr. Justice Story, “in the interpretation of all statutes levying taxes or duties upon subjects or citizens not to extend their provisions by implication beyond the clear import of the language used or to enlarge their operation so as to embrace matters not specifically pointed out, although standing upon a close analogy. In every case, therefore, of doubt, such statutes levying taxes or duties are construed most strongly against the Government and in favor of the subject or citizen, because burdens are not to be imposed or-presumed to be imposed beyond what the statutes expressly and clearly import.” United States v. Wigglesworth, 2 Story (U. S.) 369, 373 and 374.
Mr. Justice Agnew speaking for the Supreme Court of Pennsylvania, said: “A tax law (and a stamp act for the purpose, of revenue is such) cannot be extended by construction to- things not named or described as the subject of taxation.” Boyd v. Hood, 57 Penn. St. p. 98-101.
Each of the above cases are referred to with approval in Sutherland on Statutory Construction, p-. 458.
The same principles have been announced by this court, in construing the statute under consideration as follows. “In passing tax bills legislatures are presumed to- be careful to include in the schedules all the items upon which they intend a tax to be levied, and to express themselves so- clearly that there- can be no reasonable doubt as to the- articles' intended to- be taxed. Statutes imposing taxes ought not to be construed so- as to include articles or (in this case) instruments not clearly coming within them. Eor instance, a statute levying a tax on horses would not include mules, and one levying a tax on mules would not include asses.” The Minister v. Bishop & Co., 3 Haw. 793, 794.
There is some resemblance between a power of attorney and a pro-xy. (possibly as much as between a horse and a mule). Each, when in writing, is the evidence of thei authority of the *184person named therein to do some specified-act or thing for and in the place of the person issuing it. With, this likeness the resemblance disappears as distinctly as the similarity between the horse and his meek relation. They differ not only in the object and purpose for which they are given but in the formality of their execution. The one is usually executed with the same formality as a deed and the other is not. This difference is well understood in the business community. No business man of ■ordinary intelligence would speak of giving a proxy to authorize another to convey his land. Nor would he think of giving a power of attorney to authorize one to vote his stock in a corporation meeting. The members of the legislature that enacted this statute are presumed to have been men of ordinary intelligence and to have known the well understood difference between a proxy and power of attorney. That a proxy was not named in the schedule by specific and clear language must be taken as conclusive evidence of the intention of the legislature not to include such instrument among the subjects of taxation. Any other conclusion wnuld be extending the provisions of the statute by implication beyond the clear import of the language used and ■enlarging their operation, on the theory of analogy, so as to embrace matters not specifically pointed out and a construction of the statute most strongly against the citizen in direct violation of the rules of interpretation herein before cited.
Smith <& L&wis for appellant.
E. P. Dole, Attorney-General, for the Treasurer.
We conclude that the proxy or instrument submitted was not subject to the stamp duty collected by the Treasurer.
Let judgment be entered accordingly.